Citation Nr: 0024396	
Decision Date: 09/13/00    Archive Date: 09/21/00

DOCKET NO.  94-48 525	)	DATE
	)
	RECONSIDERATION	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to an effective date earlier than September 8, 
1993, for a 100 percent schedular disability rating for post-
traumatic stress disorder (PTSD), other than on the basis of 
clear and unmistakable error in rating decisions of November 
16, 1989, and April 20, 1992.

(The issues of whether clear and unmistakable error exists in 
rating decisions of November 16, 1989, and April 20, 1992, 
are the subject of a separate decision.)


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney




ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Associate Counsel


INTRODUCTION

The veteran had active military service from March 1968 to 
December 1971.
 
This matter comes before the Board of Veterans' Appeals 
(Board) from a rating decision by the Department of Veterans 
Affairs (VA) Medical and Regional Office Center (MROC) in 
Wichita, Kansas.  Relative to the issue of entitlement to an 
earlier effective date for the grant of a 100 percent 
schedular disability rating for PTSD, the record reflects 
that the MROC, in October 1995, assigned the veteran a 100 
percent evaluation for PTSD, effective September 8, 1993.  
The veteran subsequently perfected his appeal with respect to 
this issue and the MROC forwarded the case to the Board.

In a decision dated October 17, 1996, the Board concluded 
that an effective date earlier than September 8, 1993, was 
not warranted; the Board also remanded a claim for 
entitlement to service connection on a secondary basis for 
polysubstance abuse.  In July 1999, the veteran's 
representative filed a motion for reconsideration of the 
October 1996 decision with respect to the earlier effective 
date issue.  In March 2000, as provided by 38 U.S.C.A. § 7103 
(West Supp. 2000), the Vice Chairman of the Board ordered 
reconsideration of the Board's October 17, 1996, decision 
with respect to the issue of entitlement to an effective date 
prior to September 8, 1993, for the grant of a 100 percent 
schedular disability rating for PTSD.  This decision by the 
reconsideration panel replaces the October 17, 1996, Board 
decision with respect to that issue.

The Board notes that, following the October 1996 Board 
decision, the veteran perfected his appeal with respect to 
the issues of whether there was clear and unmistakable error 
in rating decisions of November 16, 1989, and April 20, 1992.  
Since those issues were developed after the Board's October 
1996 decision and are not before the Board on 
reconsideration, those issues are the subject of a separate 
decision.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  An April 1992 rating decision denied entitlement to an 
increased rating for PTSD, then evaluated as 50 percent 
disabling; the veteran was notified of this decision and of 
his appellate rights but did not appeal the rating action.

3.  On July 17, 1992, a claim for an increased rating for 
PTSD was received; the MROC did not request evidence in 
connection with the July 1992 claim.

4.  The veteran's PTSD was totally disabling as of July 17, 
1992, but it is not factually ascertainable when the increase 
in disability occurred.


CONCLUSION OF LAW

The criteria for an effective date of July 17, 1992, for the 
grant of a 100 percent schedular disability rating for PTSD 
have been met.  38 U.S.C.A. §§ 5107, 5110 (West 1991); 
38 C.F.R. §§ 3.151, 3.155, 3.157, 3.160, 3.400(o) (1999). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that the veteran's claim is well 
grounded within the meaning of 38 U.S.C.A. § 5107(a).  
Further, the Board is satisfied that all relevant facts have 
been properly developed and that no further assistance to the 
veteran is required to comply with 38 U.S.C.A. § 5107(a).

Factual background

Service connection for PTSD was granted in a May 1986 rating 
decision, effective February 5, 1986; a 50 percent evaluation 
was assigned.  A May 1988 rating decision decreased the 
evaluation assigned the veteran's disability to 30 percent, 
but a November 1989 rating decision restored the 50 percent 
evaluation, effective February 5, 1986.

The record reflects that the veteran was afforded a VA 
examination in February 1992, at which time, following mental 
status examination, he was diagnosed with PTSD and assigned a 
Global Assessment of Functioning Score of 45.  The veteran 
was also afforded a Social and Industrial Survey in February 
1992, which was conducted by a social worker.  The social 
worker concluded that the veteran had increased symptoms of 
PTSD and remained socially and industrially dysfunctional.  

In an April 20, 1992, rating decision, the M&ROC denied 
entitlement to an increased rating for PTSD, which was then 
evaluated as 50 percent disabling; the veteran was notified 
of this decision and of his appellate rights in June 1992, 
but did not appeal this rating action.  The Board notes that 
the veteran, in a letter to the February 1992 social worker 
which was dated in May 1992 but received in June 1992, 
requested that the Social and Industrial Survey report be 
amended in connection with his current claim to reflect that 
he was on an anti-depressant medication.

On July 17, 1992, the veteran's representative submitted a 
statement which he identified as an informal claim, and in 
which he requested an increased rating for PTSD; he neither 
referenced the April 1992 rating decision nor presented 
argument concerning the basis for the claim for an increased 
rating.  Thereafter, the veteran filed a VA Form 21-8940, 
Veteran's Application for Increased Compensation Based on 
Unemployability, on September 8, 1993, in which he 
essentially alleged that his PTSD, and other disabilities, 
rendered him unemployable.  

In an October 1995 rating decision, the MROC granted the 
veteran a 100 percent schedular evaluation for PTSD, 
effective September 8, 1993.  The Board notes that in July 
1999, the MROC determined that clear and unmistakable error 
existed in the May 30, 1986, rating decision assigning the 
veteran an effective date of February 5, 1986, for service 
connection for PTSD, and granted an effective date of 
November 16, 1984, for service connection for PTSD; the July 
1999 rating decision assigned a 50 percent evaluation for the 
period from November 16, 1984, to September 7, 1993, and a 
100 percent evaluation from September 8, 1993.

Analysis

In general, the effective date of an evaluation and award of 
compensation will be the date of receipt of the claim or the 
date entitlement arose, whichever is later.  38 U.S.C.A. § 
5110(a); 38 C.F.R. § 3.400.  However, the effective date for 
an increased rating for disability compensation will be the 
earliest date as of which it is factually ascertainable that 
an increase in disability occurred if a claim is received 
within 1 year from such date; otherwise, the effective date 
is the date of receipt of the claim.  38 U.S.C.A. § 
5110(b)(2); 38 C.F.R. § 3.400(o)(2).  The date of VA 
outpatient or hospital examination or date of admission to a 
VA or uniformed services hospital will be accepted as the 
date of receipt of a claim when the report of such treatment 
or examination relates to a disability for which increased 
compensation is sought.  38 C.F.R. § 3.157(b)(1) (1999).

Any communication or action, indicating an intent to apply 
for one or more benefits under the laws administered by VA, 
from a claimant, his or her duly authorized  representative, 
a Member of Congress, or some person acting as next friend of 
a claimant who is not sui juris may be considered an informal 
claim.  Such informal claim must identify the benefit sought.  
Upon receipt of an informal claim, if a formal claim has not 
been filed, an application form will be forwarded to the 
claimant for execution.  If received within 1 year from the 
date it was sent to the claimant, it will be considered filed 
as of the date of receipt of the informal claim.  38 C.F.R. 
§ 3.155 (1999).

Where evidence requested in connection with an original 
claim, a claim for  increase or to reopen or for the purpose 
of determining continued entitlement is not furnished within 
1 year after the date of request, the claim will be 
considered abandoned.  After the expiration of 1 year, 
further action will not be taken unless a new claim is 
received.  Should the right to benefits be finally 
established, pension, compensation, dependency and indemnity 
compensation, or monetary allowance under the provisions of 
38 U.S.C. 1805 based on such evidence shall commence not  
earlier than the date of filing the new claim.  38 C.F.R. 
§ 3.158 (1999).

The record reflects, and the veteran does not dispute, that a 
notice of disagreement was not filed with respect to the 
April 1992 rating decision.  Therefore, the increased rating 
claim decided therein became a finally adjudicated claim.  
38 C.F.R. § 3.160(d) (1999).  While the veteran contends that 
the reports of the February 1992 VA examination and Social 
and Industrial Survey constituted claims for an increased 
rating, the Board points out that, the arguments of the 
veteran's representative to the contrary notwithstanding, the 
April 1992 rating decision clearly adjudicated the claim for 
an increased rating for PTSD based on those very reports.  
Indeed, the rating decision quoted from both reports.  The 
record reflects that following the April 1992 rating 
decision, the veteran's representative submitted a claim for 
an increased rating for PTSD on July 17, 1992, and that he 
later submitted a claim for a total rating based on 
unemployability due to service-connected disabilities in 
September 1993.  The Board notes that since the MROC never 
requested that the veteran submit any evidence in connection 
with the July 1992 claim, the provisions of 38 C.F.R. § 3.158 
are not for application.  The Board therefore concludes that 
the date of the veteran's claim for an increased rating for 
PTSD is July 17, 1992.

Other than the reports of the February 1992 VA examination 
and Social and Industrial Survey, the Board notes that there 
is no evidence on file for the period from July 1991 to July 
17, 1992, which suggests the presence of an increase in 
disability.  Moreover, since the referenced February 1992 
reports were specifically considered in the unappealed April 
1992 rating decision, and as there is no other evidence on 
file for the period between July 1991 and July 1992 
suggesting an increase in disability, an earlier effective 
date based on the February 1992 reports is not warranted.  
See Hazan v. Gober, 10 Vet. App. 511, 520-521 (1997) (Board 
is precluded from using evidence considered in a prior final 
decision as, in and of itself, evidence of entitlement to a 
higher rating as of that date).  Compare Harper v. Brown, 10 
Vet. App. 125 (1997) (38 U.S.C. § 5110(b)(2) and 38 C.F.R. 
§ 3.400(o)(2)) are applicable only where the increase 
precedes the claim, provided also that the claim is received 
within one year after the increase).  Consequently, it is not 
factually ascertainable that an increase in disability 
occurred during the one year period prior to July 17, 1992.  

Accordingly, the veteran is entitled to an effective date of 
July 17, 1992, but not earlier, for a 100 percent schedular 
evaluation for his PTSD.

The Board notes that the veteran's representative has alleged 
that the record contains a physician's certificate dated 
February 18, 1992, which purportedly states that the veteran 
is totally and permanently disabled due to the symptoms of 
his PTSD.  The Board has carefully reviewed the claims files, 
but has found no such certificate or statement.  The 
representative has not provided a copy of the referenced 
certificate to VA.  There is therefore no basis to conclude 
that an effective date earlier than July 17, 1992, is 
warranted.










ORDER

Subject to the controlling regulations applicable to the 
payment of monetary benefits, an effective date of July 17, 
1992, for the grant of a 100 percent evaluation for PTSD is 
granted.




			
	RENÉE M. PELLETIER	BARBARA B. COPELAND
Member, Board of Veterans' Appeals	Member, Board of Veterans' 
Appeals


		
	SHANE A. DURKIN
Member, Board of Veterans' Appeals





 

